UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03541 ASSET MANAGEMENT FUND (Exact name of registrant as specified in charter) 230 West Monroe Street, Chicago, IL (Address of principal executive offices)(Zip code) Registrant’s telephone number, including area code: (312) 214-1410 Date of fiscal year end: October 31 Date of reporting period: June 30, 2007 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44U.S.C. § 3507. Item 1. Proxy Voting Record Large Cap Equity Fund Issuer Ticker CUSIP Meeting Date Matter Voted Proposed by Voted Vote Cast For/Against Mgmt 3M Company MMM 88579Y101 5/8/2007 Elect Ten Directors Issuer Yes For For Appt. Independent Accountant Issuer Yes For For Eliminate Supermajority Vote Requirements Issuer Yes For For Eliminate Fair Price Provision Issuer Yes For For Executive Annual Incentive Plan Issuer Yes For For Performance Unit Plan Issuer Yes For For Executive Compensation Based on Peers Shareholder Yes Against For Abbott Laboratories ABT 2824100 4/27/2007 Elect Thirteen Directors Issuer Yes For For Appt. Independent Auditors Issuer Yes For For Advisory Vote Shareholder Yes Against For Roles of Chair and CEO Shareholder Yes For Against American Express Co AXP 25816109 4/23/2007 Elect Fourteen Directors Issuer No For For Appt. Independent Auditors Issuer No For For Incentive Compensation Plan Issuer No For For Cumulative Voting for Directors Shareholder No Against For American International Group, Inc. AIG 26874107 5/16/2007 Elect Fifteen Directors Issuer Yes For For Independent Public Acct. Firm Issuer Yes For For Stock Incentive Plan Issuer Yes For For Performance-Based Stock Options Shareholder Yes Against For Anheuser-Busch Co BUD 35229103 4/25/2007 Elect Six Directors Issuer Yes For For Equity and Incentive Plan Issuer Yes For For Global Employee Stock Purchase Plan Issuer Yes For For Independent Public Acct. Firm Issuer Yes For For Report on Charitable Contributions Shareholder Yes Against For Automatic Data Processing, Inc ADP 53015103 11/14/2006 Elect Ten Directors Issuer Yes For For Executive Incentive Compensation Plan Issuer Yes For For Appt. Independent Accountant Issuer Yes For For Berkshire Hathaway, Inc. BRK/A 84670108 5/5/2007 Elect Eleven Directors Issuer Yes For For Investments in Certain Foreign Corporations Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/15/2006 Elect Ten Directors Issuer Yes For For Independent Public Acct. Firm Issuer Yes For For Executive Stock Options Based on Performance Shareholder Yes Against For Report on Executive Compensation Policies Shareholder Yes Against For Report on Steps to Avoid Human Rights Violations Shareholder Yes Against For The Coca-Cola Co KO 191216100 4/18/2007 Elect Eleven Directors Issuer Yes For For Independent Auditors Issuer Yes For For Performance Incentive Plan Issuer Yes For For Management Compensation Shareholder Yes Against For Advisory Vote on Compensation Committee Report Shareholder Yes Against For Chemical and Biological Testing Shareholder Yes Against For Extraction of Water in India Shareholder Yes Against For Restricted Stock Shareholder Yes Against For Issuer Ticker CUSIP Meeting Date Matter Voted Proposed by Voted Vote Cast For/Against Mgmt Dell Inc. DELL 24702R101 7/21/2006 Elect Eleven Directors Issuer Yes For For Independent Auditors Issuer Yes For For Global Human Rights Standard Shareholder Yes Against For Declaration of Dividend Shareholder Yes Against For Exxon Mobile Corporation XOM 30231G102 5/30/2007 Elect Twelve Directors Issuer Yes For For Independent Auditors Issuer Yes For For Cumulative Voting Shareholder Yes Against For Special Shareholder Meetings Shareholder Yes Against For Board Chairman and CEO Shareholder Yes For Against Dividend Strategy Shareholder Yes Against For Shareholder Advisory Vote on Executive Compensation Shareholder Yes Against For CEO Compensation Decisions Shareholder Yes Against For Executive Compensation Report Shareholder Yes Against For Executive Compensation Limit Shareholder Yes Against For Incentive Pay Recoupment Shareholder Yes Against For Political Contributions Report Shareholder Yes Against For Amendment of EEO Policy Shareholder Yes Against For Community Environmental Impact Shareholder Yes Against For Greenhouse Gas Emissions Goals Shareholder Yes Against For CO2 Information at the Pump Shareholder Yes Against For Renewable Energy Investment Levels Shareholder Yes Against For FedEx Corporation FDX 31428X106 9/25/2006 Elect Fourteen Directors Issuer Yes For For Eliminate Supermajority Voting Requirements Issuer Yes For For Independent Accounting Firm Issuer Yes For For Global Warming Report Shareholder Yes Against For Majority Voting for Director Elections Shareholder Yes For Against General Electric Co GE 369604103 4/25/2007 Elect Sixteen Directors Issuer Yes For For Independent Auditors Issuer Yes For For Majority Voting for Directors Issuer Yes For For Long-Term Incentive Plan Issuer Yes For For Terms of Senior Officer Performance Goals Issuer Yes For For Cumulative Voting Shareholder Yes Against For Curb Over-Extended Directors Shareholder Yes Against For One Director from Ranks of Retirees Shareholder Yes Against For Independent Board Chairman Shareholder Yes Against For Eliminate Dividend Equivalents Shareholder Yes Against For Report on Charitable Contributions Shareholder Yes Against For Global Warming Report Shareholder Yes Against For Ethical Criteria for Military Contracts Shareholder Yes Against For Report on Pay Differential Shareholder Yes Against For Harley-Davidson, Inc. HDI 412822108 4/28/2007 Elect Three Directors Issuer Yes For For Independent Auditors Issuer Yes For For Issuer Ticker CUSIP Meeting Date Matter Voted Proposed by Voted Vote Cast For/Against Mgmt Home Depot HD 437076102 5/24/2007 Elect Eleven Directors Issuer Yes For For Independent Accounting Firm Issuer Yes For For Poison Pill Implementation Shareholder Yes Against For Employment Diversity Report Shareholder Yes Against For Executive Officer Compensation Shareholder Yes Against For Management Bonuses Shareholder Yes Against For Retirement Benefits Shareholder Yes Against For Equity Compensation Shareholder Yes Against For Pay for Superior Performance Shareholder Yes Against For Political Nonpartisanship Shareholder Yes Against For Chairman and CEO Shareholder Yes For Against Illinois Tool Works Inc. ITW 452308109 5/4/2007 Elect Ten Directors Issuer Yes For For Independent Accounting Firm Issuer Yes For For Johnson & Johnson JNJ 478160104 4/26/2007 Elect Eleven Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Majority Vote for Director Nominees Shareholder Yes For Against Supplemental Retirement Plan Shareholder Yes Against For Medtronic, Inc. MDT 585055106 8/24/2006 Elect Four Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Director Election Majority Vote Standard Shareholder Yes For Against Merrill Lynch & Co., Inc. MER 590188101 4/27/2007 Elect Three Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Cumulative Voting Shareholder Yes Against For Executive Officers Compensation Shareholder Yes Against For Future Equity Compensation as Performance-Vesting Shareholder Yes Against For Microsoft Corporation MSFT 594918104 11/14/2006 Elect Nine Directors Issuer Yes For For Independent Auditors Issuer Yes For For Sales to Foreign Governments Shareholder Yes Against For Equal Employment Opportunity Policy Shareholder Yes Against For Proxy Advisor Shareholder Yes Against For Omnicom Group, Inc. OMC 681919106 5/22/2007 Elect Eleven Directors Issuer Yes For For Independent Auditors Issuer Yes For For Incentive Award Plan Issuer Yes For For PepsiCo, Inc. PEP 713448108 5/2/2007 Elect Ten Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Long-Term Incentive Plan Issuer Yes Against For Charitable Contributions Shareholder Yes Against For The Procter & Gamble Co PG 742718109 10/10/2006 Elect Five Directors Issuer Yes For For Decrease the Authorized Number of Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Reapprove and Amend 2001 Stock and Incentive Plan Issuer Yes For For Award No Future Stock Options Shareholder Yes Against For Issuer Ticker CUSIP Meeting Date Matter Voted Proposed by Voted Vote Cast For/Against Mgmt Staples, Inc. SPLS 855030102 6/11/2007 Elect Ten Directors Issuer Yes For For Majority Vote for Directors Issuer Yes For For Independent Public Accounting Firm Issuer Yes For For Simple Majority Voting Shareholder Yes Against For Sysco Corporation SYY 871829107 11/10/2006 Elect Five Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Majority Vote for Directors Shareholder Yes For N/A Wal-Mart Stores, Inc. WMT 931142103 6/1/2007 Elect Fifteen Directors Issuer Yes For For Independent Public Accountant Issuer Yes For For Charitable Contributions Report Shareholder Yes Against For Universal Health Care Policy Shareholder Yes Against For Pay for Superior Performance Shareholder Yes Against For Equity Compensation Glass Ceiling Shareholder Yes Against For Compensation Disparity Shareholder Yes Against For Business Social Responsibility Report Shareholder Yes Against For Executive Compensation Vote Shareholder Yes Against For Political Contributions Report Shareholder Yes Against For Social and Reputational Impact Report Shareholder Yes Against For Cumulative Voting Shareholder Yes Against For Qualifications for Director Nominees Shareholder Yes Against For Wells Fargo & Co. WFC 949746101 4/24/2007 Elect Sixteen Directors Issuer Yes For For Appt. Independent Accountant Issuer Yes For For Separation of Board Chairman and CEO Shareholder Yes For Against Advisory Vote on Executive Compensation Shareholder Yes Against For Benefit Limitations Under Executive Retirement Plan Shareholder Yes Against For Home Mortgage Disclosure Act Data Report Shareholder Yes Against For Emission Reduction Goals Shareholder Yes Against For Wm. Wrigley Jr. Company WWY 982526105 3/14/2007 Elect Four Directors Issuer No For For Majority Voting for Directors Issuer No For For Independent Public Accountant Issuer No For For The following Funds of Asset Management Fund did not receive any proxy solicitations for the period: Money Market Fund Ultra Short Mortgage Fund Ultra Short Fund Short U.S. Government Fund Intermediate Mortgage Fund U.S. Government Mortgage Fund SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Asset Management Fund By: /s/ Rodger D. Shay, Jr. Rodger D. Shay, Jr., President Date: July 26, 2007
